[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Defendant seller's Motion for Summary Judgment (133).
Defendant Lenscrafters, Inc. Motion for Summary Judgment (137).
Both defendants moved that judgments enter in their favor as plaintiff failed to file opposing affidavits to their respective motions for summary judgment.
Courts exhibits 1, 2, and 3 support these claims of defendants and are proof that plaintiff failed to file affidavits mandated by P.B. § 17-45.Inwood Condominium Assn. v. Winer, 49 Conn. App. 694, 697-698 (1998).
Hughes v. Bemer, 200 Conn. 400, 402-403 (1986) addresses a collateral practice book mandates. CT Page 11292
    "The memorandum must be filed or the motion XXX shall be granted."
Judgment for defendants on each motion.
John N. Reynolds Judge Trial Referee